Citation Nr: 0503791	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  98-01 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to dependency and indemnity compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 1991).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to March 
1947.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from July 1996 rating determinations of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO) denying service connection for cause of 
the veteran's death pursuant to 38 U.S.C.A. § 1310 and 
dependency and indemnity compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1318 (West 2002). It also 
comes on appeal from a January 1998 rating determination by 
the RO denying dependency and indemnity compensation benefits 
pursuant to 38 U.S.C.A. § 1151 (West 1991).  The appellant 
appealed its determinations.

In May 2003, the United States Court of Appeals for Veterans 
Claims (Court) vacated July 2003 Board decisions concerning 
compensation for the cause of the veteran's death and 
dependency and indemnity compensation benefits pursuant to 
38 U.S.C.A. § 1151.

Thereafter, in May 2003, the appellant appointed Paralyzed 
Veterans of America as her representative to prepare, present 
and prosecute her claim for any and all VA benefits.  This 
appointment effectively revokes a prior power of attorney 
which had authorized Peter J. Meadows to represent the 
appellant concerning her dependency and indemnity 
compensation claim pursuant to the provisions of 
38 U.S.C.A. § 1151.

The appeal concerning entitlement to dependency and indemnity 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991) is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the claimant if further action is required on her 
part.


FINDINGS OF FACT

1. At the time of the veteran's death, service connection was 
in effect for gunshot wound of the left forearm; gunshot 
wound of the right thigh with partial paralysis of the 
sciatic nerve and right lower extremity weakness; and a donor 
site bone graft left leg. The disabilities were rated as 60, 
60, and 10 percent disabling respectively.

2. The veteran died from metastatic non-small cell carcinoma 
of the lung.

3. His service-connected disabilities did not cause the 
veteran's death and played no substantial or material part in 
his death.

4. Cancer was not manifested during service or within one 
year of service separation.

5.  The veteran was not in receipt of retired pay and was not 
in receipt of or entitled to receive compensation for a 
service-connected disability that was rated totally disabling 
for a continuous period of at least 10 years immediately 
preceding his death.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of death.  38 U.S.C.A. §1310(a) (West 2002); 38 C.F.R. § 
3.312 (2004).

2.  The criteria for dependency and indemnity compensation 
benefits pursuant to 38 U.S.C.A. § 1318 have not been met. 38 
U.S.C.A. §§ 1318 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA


There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the claimant in March 2004.  In this case, the claimant 
was informed of the duty to notify, the duty to assist, to 
obtain records, and examinations or opinions.  The claimant 
was specifically advised of the type of evidence which would 
establish the claim and the claimant was afforded additional 
time to submit such evidence.  Thus, the claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  The claimant 
was also provided notice that she should submit pertinent 
evidence in her possession per 38 C.F.R. § 3.159(b)(1).  The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court stated that it recognized that where the 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
VCAA notice predated the August 2004 supplemental statement 
of the case.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, service medical records, VA 
medical records and examination reports, private medical 
records, the veteran's death certificate, and a VA medical 
opinion have been obtained.

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided.  There is no indication that 
there is any additional relevant competent evidence to be 
obtained either by the VA or by the claimant, and there is no 
other specific evidence to advise her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

I.  Service connection for the cause of the veteran's death.

Background

The appellant does not claim that the veteran developed 
cancer in service or within one year of separation, and such 
is not shown by the evidence. Rather, she claims that his 
service-connected disabilities caused or contributed 
substantially and/or materially to his death by masking the 
symptoms of cancer or by creating immobility which impaired 
his chances of receiving effective cancer treatment.

On service physical examination in December 1946, the 
veteran's respiratory system was normal and a chest X-ray was 
negative.

The Board notes that metastatic non-small cell carcinoma was 
first diagnosed in August 1994 by private physicians. At that 
time, it was found in the veteran's sacrum and its primary 
site was unknown but suspected to be the lung after a CT Scan 
of the chest revealed a three centimeter spiculated mass 
abutting the veteran's pleura. See Daniel Dosoretz, M.D.'s 
August 8, 1994 consultation report.

The veteran's death certificate indicates that he was 76 
years old when he died at his residence in June 1996 from 
metastatic non-small cell lung carcinoma, and that an other 
significant condition contributing to his death but not 
resulting in the underlying cause was "immobility due to war 
injuries." It was signed by Lowell Hart, M.D., a private 
physician who treated the veteran prior to his death and who 
is in a medical practice involving hematology and oncology.

At the time of the veteran's death, service connection was in 
effect for gunshot wound of the left forearm; gunshot wound 
of the right thigh with partial paralysis of the sciatic 
nerve and right lower extremity weakness; and a donor site 
bone graft left leg. The disabilities were rated as 60, 60, 
and 10 percent disabling respectively at the time of the 
veteran's death. 

In April 1988, the veteran complained to John C. Kagan, M.D. 
of right sciatica. In May 1988, H. Lowell, M.D. performed a 
right L4-5 semihemilaminectomy, foraminotomy and partial 
medial facetectomy and a similar procedure on the right at 
L5-S1 for intractable back and right leg pain.

An April 1990 letter from Paul M. Driscoll, M.D., a 
neurologist, indicates that he examined the veteran and that 
the veteran had an antalgic gait.  He felt that the veteran 
had multiple pains related to prior war injuries and 
subsequent surgical injuries.

On VA orthopedic consultation in August 1990, the veteran 
complained that both of his legs had been giving him fits 
ever since gunshot wounds in 1945.

A September 1991 letter from Dr. Driscoll indicates that the 
veteran had an antalgic gait and that the impression was 
multiple polyneuropathies (with neuropathic pain) and 
orthopedic injuries due to World War II injuries.

A January 1993 VA medical record indicates that lab work was 
obtained from the veteran.

A February 1993 VA medical record indicates that the veteran 
reported that he had an appointment in the medical clinic. 
His blood pressure and weight were obtained, and he was 
referred to a physician, Dr. G., who wrote in the symptoms 
section that the veteran reported the 'same old stuff'. 
Clinically, the veteran's right leg hurt. Laboratory results 
from January 1993 were reviewed, and a chest X-ray was 
ordered.

A February 1993 VA chest X-ray report indicates that there 
was a calcified granuloma in the veteran's left upper lobe. 
No other pulmonary abnormalities were reported.

On VA muscles examination in March 1993, the veteran's 
complaints included pain in his right thigh, with pain 
radiating to the right buttock and right upper back. After 
examination, the diagnoses were right foot drop due to 
sciatic nerve injury, and peripheral nerve deficits in the 
left pretibial area.

A July 11, 1994 VA medical record indicates that the veteran 
was seeking treatment for increased pain in the left lower 
proximal extremity, and for low grade fevers which he was 
having every evening. The examiner observed his weight and 
temperature, which were 178 pounds and 100 degrees 
Fahrenheit, respectively. VA physician Dr. K. then saw the 
veteran, noted that he complained of a slight cough, and that 
he denied sore throat, ear ache, diarrhea, and other 
symptoms. He also noted that the veteran stated that his legs 
hurt and reported nocturia three times per night. Clinically, 
the veteran had no increased heat in his left arm or right 
thigh, and he had no draining wounds from the bones in his 
arm or leg. A complete blood count, urine study, and panels I 
& II were ordered and they were normal. A chest X-ray was 
negative. The veteran was prescribed Amantadine and Motrin.

An August 3, 1994 Lee Memorial Hospital report from Edward W. 
Salko, D.O. indicates that the veteran had been admitted that 
day with severe left leg pain in the sciatic nerve 
distribution, and that the pain had started three to four 
weeks beforehand. Initially, he had been seen by Dr. Kagan on 
July 19, 1994. At that time, he had associated low grade 
temperatures and a mild cough. He had continued to have low 
grade temperatures, chills, and night sweats, and he had lost 
about ten to twelve pounds. The veteran described the pain as 
a burning numb feeling radiating from the left posterior 
thigh through the left popliteal fossa and into the left calf 
and ankle. He denied injury or trauma and indicated that his 
pain had increased in intensity. He presented to the office 
in severe distress and he reported that he had been barely 
able to gain relief with oral Tylox.  He had become anorectic 
and was having difficulty ambulating. He had seen Dr. 
Driscoll and had been given a short course of Prednisone 
which improved his symptoms, but the symptoms' intensity had 
then returned with increasing intensity. After physical 
examination which included notation that neurologically, the 
veteran's gait was markedly disturbed because of pain, the 
clinical impressions were left leg radiculopathy, rule out 
sciatica; rule out recurrent herniated disc; rule out 
compression fracture; rule out occult malignancy; rule out 
acute rheumatoid disease; and rule out multiple myeloma.

An August 4, 1994 consultation report from Dr. Tipton, a 
private neurologist, describes the veteran as "unfortunate" 
and indicates that the veteran had been admitted recently 
with extreme pain through the left posterior distal thigh and 
left calf. The pain had tended to worsen when he bore weight 
on the leg. He had had lumbar disc surgery performed by Dr. 
Lowell about nine years beforehand and had been doing well 
except for some right leg pain, until recently when his left 
leg began to ache and bother him. He denied any sphincter 
difficulties and stated that Dr. Castellanos about four 
months beforehand had done a thorough evaluation with PSA and 
found no evidence of prostate cancer, etc. The veteran had 
lost weight, had felt bad, had run low grade fevers, and had 
had this severe pain for about three to four weeks, however. 
It had reached the point now where he had not been able to 
tolerate the pain, necessitating inpatient narcotics for pain 
relief.

Dr. Tipton examined the veteran and reviewed all of his films 
and had especially referenced the MRI of the veteran's 
lumbosacral spine. He had reviewed it earlier that day with 
Dr. 'Negin' and felt that there was clear evidence for an 
infiltrative process in the marrow space of the veteran's 
left sacrum and adjacent iliac bone. It was suspected that it 
could involve some of the lumbosacral rootlets and it needed 
to be biopsied. Also, a bone scan looked "very hot" in the 
sacral area and in the adjacent ileum on the left side as 
well.

An August 4, 1994 consultation report from M. Jugan, D.O. 
states that from an orthopedic standpoint, the veteran was 
suffering from degenerative joint disease of his hips and 
knees. However, this was not a contributing factor to his 
left leg pain. As was known, the veteran had been seen in the 
office by Dr. Kagan on July 21, 1994 with left leg pain, a 
fever, and a cough. He was referred to Dr. Salko for 
evaluation of the cough and temperature. "A bone scan and MRI 
had been ordered at that point in time but were put on hold 
by Dr. Carlin and Dr. Driscoll." The veteran did improve with 
oral Cortisone after ten days. However, he did have 
persistence of left leg pain for the last three to four 
weeks, with gradual onset. He was admitted to the hospital. 
Bone scan, MRI, and plain films of the lumbar spine were 
ordered. The MRI revealed abnormal marrow signal on the left 
sacrum associated with a soft tissue mass which was highly 
suspicious for metastatic disease. The impression was left 
leg sciatica possibly secondary to compression from left 
sacral mass. This was being evaluated by the neurosurgeons.

An August 7, 1994 consultation report from Dr. Hart states 
that the veteran had been admitted with severe pain in his 
left thigh and calf through the emergency room earlier that 
week. It was noted that he had had quite severe pain on 
admission, and that his chest X-ray was without evidence of 
obvious abnormalities. The results of a bone scan were 
considered also. Because of the severe pain, an MRI of the 
veteran's lumbar spine was obtained, and this showed a 
diffuse abnormal marrow signal in the left sacral ala with an 
associated soft tissue mass projecting anteriorly, suspicious 
for metastatic disease. A CT-directed needle biopsy of the 
sacrum revealed a poorly differentiated non-small cell 
epithelioid neoplasm. The differential was felt to be 
possibly a poorly differentiated carcinoma verses a melanoma. 
The veteran had a high sedimentation rate and mild anemia, 
and low total protein and albumin. The veteran advised Dr. 
Hart that his weight had been slightly down, by about ten 
pounds, in the past few weeks, and that he also had had some 
low grade temperatures with some chills and occasional night 
sweats. The impression was of a 74 year old male with 
metastatic poorly differentiated neoplasm to the sacral area, 
leading to severe pain.

Dr. Hart stated that the veteran would most likely need 
radiation therapy to the sacral area which was causing him 
quite a bit of pain. Obviously, there might be a need to 
consider other treatment such as chemotherapy if widespread 
metastatic disease was found elsewhere, but if all other 
sites were negative, then Dr. Hart would simply proceed with 
palliative radiation to the region that was symptomatic. He 
stated that obviously the prognosis for any type of 
disseminated neoplasm to bone was not good, and would not 
change whether this was a melanoma or a poorly differentiated 
carcinoma. Dr. Hart then stated: "The focus of the treatment 
should be on palliation of pain, and we'll try to extend the 
patient's life if at all possible."

An August 8, 1994 consultation report from Daniel Dosoretz, 
M.D. describes the veteran as an unfortunate 74 year old man 
who had been admitted to the hospital with significant left 
thigh and calf pain after having complained of pain in his 
left lower extremity since July. He had initially been 
treated with steroids with some improvement. However, the 
pain persisted and actually increased. A chest X-ray was 
normal. The veteran was admitted because of the severity of 
his pain.

During his admission, Dr. Dosoretz reported, an MRI of the 
veteran's lumbar spine and sacrum was done, and there was a 
diffusely abnormal marrow signal in the left sacral ala with 
an associated soft tissue mass projecting anteriorly. A bone 
scan showed some decreased tracer accumulation in the left 
iliac area but no other areas of abnormality. The veteran 
underwent a CT-guided needle biopsy of that large mass, the 
analysis of which revealed poorly differentiated non-small 
cell epithelial neoplasm. Dr. Dosoretz felt that it was a 
metastatic poorly differentiated non-small cell epithelial 
neoplasm. A CT scan of the chest revealed a three centimeter 
spiculated mass abutting the pleura.

Dr. Dosoretz stated that with the diagnosis of a non-small 
cell malignancy and negative electrophoresis, and a normal 
PSA, they were asked to see the veteran for consideration of 
radiation therapy for palliation of his symptoms. Dr. 
Dosoretz noted that the veteran had admitted to a ten pound 
weight loss and some increase in his temperature with a low 
grade temperature with some chills and occasional night 
sweats. The diagnoses were metastatic carcinoma involving the 
sacrum, and severe pain due to compression of the sciatic 
nerve; lesion involving the right lung, suspected to be the 
primary; and gunshot wound World War II.

Dr. Dosoretz noted that the veteran presented with a large 
destructive lesion involving the sacrum and pressing directly 
on the sciatic nerve. Having ruled out treatable diseases 
like prostate cancer and multiple myeloma or lymphoma, he 
felt that whether the tumor originated from the lung or from 
some other site was somewhat irrelevant. He stated that there 
is no effective treatment once a metastatic carcinoma (except 
for the ones he had mentioned before and except for small 
cell carcinoma) has been ruled out. Given that this was not a 
small cell malignancy, and given that this was not prostatic 
cancer or multiple myeloma, the best course of action at this 
point in time was to proceed with immediate radiation 
therapy. Dr. Dosoretz had talked to Dr. Hart and since the 
patient had a lesion in the lung, platinum chemotherapy might 
be considered later on. The rationale of palliative treatment 
was explained to both the veteran and his wife. Dr. Dosoretz 
also told them that they looked at and worked the veteran up 
thoroughly, and that there was no other obvious evidence of 
disease. The veteran was advised that they could obtain a CT 
scan of his brain, to see if his brain was involved at that 
point. However, he was also told, it would make no 
significant difference in his outcome.

In an August 1994 statement to the Board, the veteran stated 
that in March of 1994, he had had an appointment with Dr. 
Driscoll to start physical therapy for weakness in his legs. 
He went to physical therapy once a week for three months but 
did not see an improvement. He complained of increased 
weakness in the left leg and on July 11, 1994, he saw a VA 
physician. He was running a low grade fever every day, and he 
was also having night sweats. The VA physician ordered a 
chest X-ray, complete blood count, and leg X-rays and said 
they were all normal. Also, his hematocrit was 37.4, his 
hemoglobin was 12.2, his platelet count was 413, and X-rays 
were supposedly all normal. On July 19, 1994, the veteran 
went to see Dr. Kagan, an orthopedic surgeon, as he was in 
severe pain. Dr. Kagan thought he had a nerve problem and 
suggested he return to the neurologist.

The veteran further reported in his August 1994 statement 
that Dr. Driscoll was on vacation when he tried to get an 
appointment with him, so he was examined by Dr. Lane Carlin 
of the same office. The veteran had excruciating pain which 
Dr. Carlin thought was from a pinched nerve. He was put on 
Prednisone decreasing doses, Tylox for pain, and ten days of 
bed rest. In ten days, he was worse. On August 2, 1994, the 
veteran went to see Dr. Salko. The next day, Dr. Salko 
admitted the veteran to Lee Memorial Hospital for a bone scan 
and magnetic resonance imaging (MRI). He was given Demerol, 
as well as Phenergan intramuscularly, as he could not 
tolerate the pain behind his left knee, down his calf, over 
his instep, and into the ends of his toes. He was discharged 
from Lee Memorial Hospital on August 9, 1994 after many CAT 
Scans, with a diagnosis of adenocarcinoma of his sacrum, with 
the primary source being a two-centimeter lesion in his right 
uppermost lung area.

In August 1994, Edward W. Salko, Jr., D.O. wrote VA a letter 
indicating that the veteran had been hospitalized from August 
3 through August 9, 1994 with a poorly differentiated non-
small cell cancer of the lung which was metastatic to the 
sacrum, and that he was totally disabled with this illness. 
Furthermore, he was totally disabled regarding his multiple 
polyneuropathies.

An October 1994 letter from Dr. Dosoretz indicates that the 
veteran had a lesion of his sacrum, that he was a war veteran 
with significant injuries related to his war experience, and 
that he was 100 percent disabled now. Dr. Dosoretz requested 
that the veteran's complaint be reviewed.

An October 1994 letter from Dr. Hart indicates that the 
veteran had metastatic non-small cell lung carcinoma and that 
he was presently on palliative chemotherapy. Due to the 
effects of his cancer and chemotherapy, the veteran should be 
considered 100 percent disabled. He was also receiving 
intensive radiation therapy for his cancer.

The veteran died in June 1996. In the death certificate, 
under Part I, Dr. Hart indicated that the immediate cause of 
the veteran's death was metastatic non-small cell lung 
carcinoma. Dr. Hart further indicated that an other 
significant condition contributing to the veteran's death but 
not resulting in the underlying cause given in Part I was 
"immobility due to war injuries."

The appellant had a hearing at the RO in August 1998. She 
stated that she was a registered nurse for 50 years and that 
she had worked on the surgery and paraplegic floors and that 
she then went into private nursing. The appellant asserted 
that the veteran died of cancer that had not been diagnosed 
properly because VA had thought that the veteran's severe 
pain was due to his war injuries. She stated that when the 
veteran was not getting the answers he needed from VA, he 
went to see a private physician, and within two days, his 
cancer was found.

The appellant further testified that the veteran went to VA 
in February 1993 because he was seeking treatment for 
excruciating pains in his left leg. However, VA did not do 
anything to narrow down why her husband was having such 
severe pain in his left leg. She further stated that VA had 
mismanaged the veteran's health care. He had had a chest X-
ray in 1993, and at that time, VA health care providers put 
down that nothing was revealed, yet private physicians told 
her when they diagnosed the veteran with cancer that it had 
been there for at least a year. Also, VA X-rayed the veteran 
again in 1994 and found no cancer. She stated that VA should 
have done more tests to find cancer. The appellant stated 
that at the time the cancer was found, it was in stage four, 
which would not have allowed the veteran to undergo surgery, 
and that surgery would have resulted in the veteran going 
into remission. As for masking, she stated that up until the 
day the veteran went to Dr. Salko, the veteran's right leg 
was more affected. By the time they had shopped around for a 
physician, the pain was excruciating, and the veteran was 
admitted to the hospital the next day.

In November 1999, the Board requested that Dr. Hart review 
the veteran's death certificate and asked him to substantiate 
his finding in it that "immobility due to war injuries" was 
an other significant condition contributing to the veteran's 
death but not resulting in the underlying cause given. He was 
asked to substantiate his determination with medical 
principles and to state specifically how immobility due to 
war injuries contributed to the veteran's death.

In December 1999, Dr. Hart stated that he was not able to go 
any further than the statement that was made on the death 
certificate, that the veteran's immobility was a significant 
condition which did not directly lead to his death. He stated 
that certainly cancer treatment is much more difficult in 
patients who are immobile, and who had a poor performance 
status. Standard medical textbooks do relate, he reported, 
that the performance status of the patient relates directly 
to survival of patients receiving chemotherapy and radiation 
therapy for advanced lung cancer. Dr. Hart felt, in the 
veteran's care, that his performance status was less than 
optimal, and this certainly was due significantly to his 
injuries. Dr. Hart went on to state that any standard 
textbook of oncology can confirm that the performance status 
of a patient has an immediate and profound effect on a 
patient's chances of survival in response to chemotherapy. 
Therefore, Dr. Hart's feeling was that the poor performance 
status of the veteran had a direct negative effect on him, 
and thus contributed indirectly to his death.

A January 2000 letter from Dr. Kagan indicates that the 
veteran had severe trauma affecting his ability to ambulate 
following his war injuries.

In August 2000, VA's Secretary stipulated that under the 
facts here, the appellant's situation is more analogous to 
the situation existing in Goss v. Brown, 9 Vet. App. 109, 
114-15 (1996), than the situation which was present in Black 
v. Brown, 10 Vet. App. 279, 284 (1997).

A March 2001 letter from William E. Jones, M.D., a physician 
of internal medicine, states that he thoroughly reviewed the 
veteran's VA claims file, including its service and post 
service medical records of the veteran. In his opinion, the 
veteran's diagnosis of non-small cell lung cancer "could have 
as likely as not been found earlier than August of 1994 if 
more aggressive exploration of the cause of his severe pain 
of both legs had been done." He stated that VA outpatient 
treatment reports from 1993 document severe bilateral lower 
extremity pain that was not fully investigated, but rather, 
dismissed as "same old stuff" implying the veteran's pain was 
a result of shrapnel and gunshot wounds from 50 years 
earlier.

A February 2002 VHA request indicates that an expert examiner 
was to review the veteran's claims folder and provide an 
opinion with reasons as to whether it was as likely as not 
that additional disability and/or death resulted from the 
failure to provide the earlier diagnosis and treatment.

A February 2002 VA respiratory disease opinion report 
indicates that the opining examiner was familiar with the 
nature of the request and that he had reviewed the claims 
folder. As stated in the record, the examiner reported, the 
veteran died from metastatic lung cancer. When he presented 
in 1993 complaining of pain in his legs, a chest X-ray 
revealed a calcified granuloma of the left upper lobe, and no 
other abnormalities in the left upper lobe. The examiner 
opined that the veteran had been treated for chronic pain at 
that time in an appropriate fashion. Subsequently, in July 
1994, the veteran was noted to have increasing pain and was 
found to have metastatic carcinoma which was causing his 
pain. He noted that when the veteran did present in 1993, the 
chart stated that he had constant pain rather than a 
worsening of pain.

Pertinent law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110.  Service connection for malignant 
tumors may be granted if manifest to a compensable degree 
within one year following separation from service.  See 38 
U.S.C.A. §1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, VA shall pay 
dependency and indemnity compensation to such veteran's 
surviving spouse, children, and parents.  See 38 U.S.C.A. § 
1310.

Disability which is proximately due to or is the result of a 
service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310; Harder v. Brown, 5 
Vet. App. 183, 187 (1993).

38 C.F.R. § 3.312

  (a) General. The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death. The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  
  (b) Principal cause of death. The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.
  (c) Contributory cause of death. (1) Contributory cause of 
death is inherently one not related to the principal cause. 
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death. 
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.
  (2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability. 
In the same category there would be included service- 
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.
  (3) Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death. Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.
  (4) There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.

Analysis

The appellant has appealed the denial of service connection 
for the cause of the veteran's death. The appellant asserts 
that the veteran's service-connected disabilities masked the 
symptoms of his cancer, and that because they did, his cancer 
was not discovered sooner and he died. She thus feels that 
service connection for the cause of the veteran's death is 
warranted.

The veteran's respiratory system was normal and a chest X-ray 
was negative on service examination in December 1946. Lung 
cancer is not shown in service or within one year of 
separation.  It was diagnosed in 1994, more than 45 years 
after service.  It did not have its onset in service or 
within one year of separation.

The injuries for which service connection was in effect are 
noted.  The evidence shows that service-connected injuries 
did not cause or contribute to the veteran's cancer or make 
it worse. Allen v. Brown, 7 Vet. App. 439 (1995). As such, 
service connection for the cause of the veteran's death is 
not warranted under a secondary theory. 38 C.F.R. § 3.310(a). 
The theory of masking, even if correct, does not establish a 
relationship between a service connected disability and the 
cause of death; rather, it appears to be an argument under 
the provisions of 38 U.S.C.A. § 1151.

The next matter to be resolved is whether the veteran's 
service-connected disabilities substantially or materially 
contributed to the veteran's death.

First to be considered are the opinions of Dr. Hart which are 
contained in the veteran's death certificate and a letter Dr. 
Hart wrote in December 1999 -- that the veteran's service-
connected war related injuries were a significant condition 
contributing to his death. Clearly they are positive 
evidence.

When Dr. Hart was asked to justify his opinion in November 
1999, he indicated that the veteran had a poor performance 
status when he received chemotherapy and radiation therapy.  
Further, standard medical textbooks indicate that poor 
performance statuses of patients receiving chemotherapy and 
radiation therapy for advanced lung cancer directly related 
to their survival.

However, the veteran had a non small cell carcinoma which had 
metastasized to bone, and Dr. Dosoretz in his August 8, 1994 
consultation report indicated that it was untreatable. 
Moreover, even Dr. Hart in his August 7, 1994 medical report, 
before he knew it was a non-small cell carcinoma, stated that 
obviously the prognosis for any type of disseminated neoplasm 
to bone was not good, and that the focus of their treatment 
was to be on palliation of pain, not on cure. Telling is his 
statement at that time that they would try to extend the 
veteran's life "if at all possible". It is clear from the 
context of the reports, that it was being said that the 
veteran had a form of cancer which was untreatable and was 
going to cause him to die.  It is also clear from the reports 
that chemotherapy and radiation therapy was for palliation, 
not in an attempt to prevent the veteran from dying.

Dr. Dosoretz in August 1994 indicated that there was no 
effective treatment for non-small cell carcinoma which has 
metastasized to bone.  He also stated that a CT Scan of the 
veteran's brain would make no significant difference in the 
veteran's outcome.  Dr. Hart in August 1994 indicated that 
the prognosis for any type of neoplasm which had spread to 
bone, much less non-small cell carcinoma, was not good. The 
fact that Dr. Hart stated that they were going to "try to 
extend" the veteran's life "if at all possible" signifies 
that they perceived that the veteran's non-small cell 
carcinoma was going to terminate his life. Cumulatively, 
their opinions are to the effect that the veteran had a fatal 
disease process regardless of treatment.

The evidence indicates that the veteran's cancer was 
incurable and that it was expected to take his life 
regardless of treatment and regardless of his service-
connected disabilities.

Based on all the evidence of record, the Board must conclude 
that the veteran had a fatal disease process, cancer. This 
was the determination of the veteran's doctors and is noted 
as such on the death certificate. Regulations establish that 
there are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.

The clarifying statement of Dr. Hart establishes that under 
circumstances, performance status has an effect on chances of 
survival. The Board accepts this general statement of Dr. 
Hart. However, this general statement must be compared with 
the specifics of this case. The treatment provided to the 
veteran was not given in an attempt to establish survival. 
Rather, the overwhelming evidence establishes that treatment 
was palliative. The veteran's service-connected disabilities 
did not affect a vital organ.  The most probative evidence 
establishes that the veteran's metastatic lung cancer was a 
fatal disease process and that although service-connected 
disease or injury existed, the service-connected disabilities 
did not contribute substantially or materially to death. 

The veteran's own doctors establish that the veteran's 
metastatic non-small cell carcinoma of the lung was 
overwhelming, irrespective of coexisting conditions, and that 
a service-connected condition did not have a material 
influence or accelerate death. The regulations indicate that 
there are primary causes of death which are so overwhelming 
that eventual death can be anticipated irrespective of 
coexisting conditions.  The evidence indicates that the 
veteran's death was anticipated irrespective of his 
service-connected conditions and that his service-connected 
conditions did not have a material influence in accelerating 
death. As such, service connection for the cause of the 
veteran's death is not warranted. The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved. 38 U.S.C.A. § 5107.

II.  Entitlement to dependency and indemnity compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1318.

Factual Background

In November 1990, the Board denied a total rating for 
compensation based upon individual unemployability.  In 
January 1996, the RO granted a total rating for compensation 
based upon individual unemployability effective from 
September 19, 1994.  In November 1999, the Board granted an 
August 22, 1994 effective date for a total rating for 
compensation based upon individual unemployability for 
accrued benefits purposes only.



Criteria

When a veteran dies, not as the result of his own willful 
misconduct, and was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability, and the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death, or the disability was continuously rated 
totally disabling for a period of not less than 5 years from 
the date of such veteran's discharge or other release from 
active duty, then VA shall pay dependency and indemnity 
compensation benefits to the surviving spouse in the same 
manner as if the veteran's death was service-connected. See 
38 U.S.C.A. § 1318 (West 2002).

Even though a veteran died of non-service-connected causes, 
VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected, if: (1) the veteran's death was not the 
result of his or her own willful misconduct, and (2) at the 
time of death, the veteran was receiving, or was entitled to 
receive, compensation for service-connected disability that 
was: (i) rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death; (ii) 
rated by VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death; or (iii) rated by VA as totally 
disabling for a continuous period of not less than one year 
immediately preceding death, if the veteran was a former 
prisoner of war who died after September 30, 1999.

"Entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because: 
(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran; (3) the veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. 
1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. 5308 but determines that 
benefits were payable under 38 U.S.C. 5309. 38 C.F.R. § 3.22 
(2004).

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 3.22(a)(2) 
(1995), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) found that a surviving spouse 
can attempt to demonstrate that the veteran hypothetically 
would have been entitled to a different decision on a 
service-connected-related issue, based on evidence in the 
claims folder or in VA custody prior to the veteran's death 
and the law then applicable or subsequently made 
retroactively applicable. Green v. Brown, 10 Vet. App. 111, 
118-19 (1997). In such cases, the claimant must set forth the 
alleged basis for the veteran's entitlement to a total 
disability rating for the 10 years immediately preceding his 
death. Cole v. West, 13 Vet. App. 268, 278 (1999).

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106 
(2000), does permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22. Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute. 260 
F.3d at 1376-77. Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed. 
Id. at 1377. It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently. Id. at 1379. Moreover, it found 
that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106 (2000), were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318. Id. The Federal 
Circuit remanded the case for VA to undertake expedited 
rulemaking to explain the rationale for interpreting the 
statutes differently or to resolve the conflict between 38 
C.F.R. § 3.22 and 38 C.F.R. § 20.1106 (2000). Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 (2000). See 
38 C.F.R. § 20.1106 (2004).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language 38 U.S.C.A. § 1311(a) and 38 
U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 (2003) provided the correct 
interpretation. It held that VA could properly do so and had 
adequately explained its rationale. Id. at 1378. The Federal 
Circuit also held that VA provided a permissible basis and 
sufficient explanation for its interpretation of the statutes 
as a bar to the filing of new claims posthumously by the 
veteran's survivor, i.e., claims where no claim had been 
filed during the veteran's life or the claim had been denied 
and was not subject to reopening - "hypothetical entitlement" 
claims. Id. at 1379-80.

In NOVA II, the Court found that the amendment to 38 C.F.R. § 
20.1106 (2003) did not comply with its NOVA I mandate. 
However, in NOVA II, the Court accepted VA's interpretation 
that both statutes bar hypothetical entitlement claims.

Analysis

The appellant has appealed the denial of dependency and 
indemnity compensation pursuant to 38 U.S.C.A. § 1318.  Board 
review of the issue was delayed because the claim was held in 
abeyance.  The stay on adjudicating these claims has been 
lifted.  The Board finds that the claimant is not entitled to 
dependency and indemnity compensation benefits pursuant to 38 
U.S.C.A. § 1318.

When a veteran dies, not as the result of his own willful 
misconduct, and was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability, and the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death, or the disability was continuously rated 
totally disabling for a period of not less than 5 years from 
the date of such veteran's discharge or other release from 
active duty, then VA shall pay DIC benefits to the surviving 
spouse in the same manner as if the veteran's death was 
service-connected. See 38 U.S.C.A. § 1318 (West 2002); 38 
C.F.R. § 3.22 (2003). "Entitled to receive" means that at the 
time of death, the veteran had service-connected disability 
rated totally disabling by VA but was not receiving 
compensation because: (1) VA was paying the compensation to 
the veteran's dependents; (2) VA was withholding the 
compensation under authority of 38 U.S.C. 5314 to offset an 
indebtedness of the veteran; (3) the veteran had applied for 
compensation but had not received total disability 
compensation due solely to clear and unmistakable error in a 
VA decision concerning the issue of service connection, 
disability evaluation, or effective date; (4) the veteran had 
not waived retired or retirement pay in order to receive 
compensation; (5) VA was withholding payments under the 
provisions of 10 U.S.C. 1174(h)(2); (6) VA was withholding 
payments because the veteran's whereabouts was unknown, but 
the veteran was otherwise entitled to continued payments 
based on a total service-connected disability rating; or (7) 
VA was withholding payments under 38 U.S.C. 5308 but 
determines that benefits were payable under 38 U.S.C. 5309. 
38 C.F.R. § 3.22 (2003).

The veteran was entitled to a total rating for compensation 
based upon individual unemployability from August 22, 1994.  
He died in June 1996.  38 U.S.C.A. § 1318 requires a 
disability be continuously rated totally disabling for a 
period of 10 or more years immediately preceding death in 
order for its benefits to be warranted.  The Board finds that 
the veteran was not in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death.  Additionally, the veteran had not applied for 
compensation but not received total disability compensation 
due solely to clear and unmistakable error in a VA decision 
concerning the issue of service connection, disability 
evaluation, or effective date.

The Board finds that the appellant's claim for DIC under 38 
U.S.C.A. § 1318 is denied due to the absence of legal merit. 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.

Entitlement to dependency and indemnity compensation benefits 
pursuant to 38 U.S.C.A. § 1318 is denied.




REMAND

III.  Dependency and indemnity compensation under 
38 U.S.C.A. § 1151 (West 1991).

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2004).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded.  First, VA 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  Additionally, the Court has indicated 
that VA must request that the claimant provide any evidence 
in the claimant's possession which pertains to the claim.  
Pelegrini v. Principi, 18 Vet. App. 212 (2004).

A review of the claims file reveals that the claimant has not 
been provided a VCAA letter that advises her of any evidence 
not of record which is necessary to substantiate her claim 
for dependency and indemnity compensation benefits pursuant 
to 38 U.S.C.A. § 1151 (West 1991). The March 2004 VCAA letter 
to the claimant did not advise her that to support her claim 
for dependency and indemnity compensation pursuant to 
38 U.S.C.A. § 1151, the evidence must show that the veteran's 
death was the result of VA hospitalization, medical, or 
surgical treatment. Given the aforementioned, it would be 
potentially prejudicial to the claimant if the Board were to 
proceed to issue a decision at this time. See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92.  

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) for the following action:

The AOJ should provide the claimant 
appropriate notice under the VCAA with 
regard to her claim of entitlement to 
dependency and indemnity compensation 
benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991).  Such 
notice should specifically apprise her of 
the evidence and information necessary to 
substantiate her claim and indicate which 
portion of that information and evidence, 
if any, is to be provided by her and 
which portion, if any, VA will attempt to 
obtain on her behalf.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). The 
notice should specifically advise the 
claimant that to support her claim for 
dependency and indemnity compensation 
benefits pursuant to 38 U.S.C.A. § 1151 
(West 1991), the evidence must show that 
the veteran's death was the result of VA 
hospitalization, medical, or surgical 
treatment. It should also request that 
she provide any evidence in her 
possession which pertains to the claim.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  

The claimant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  If the 
claimant has or can obtain relevant evidence, that evidence 
must be submitted by her.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.






	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


